Citation Nr: 0922834	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.  The Veteran relocated during 
this appeal to Chicago, Illinois; his claims file is now in 
the jurisdiction of the RO in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently in receipt of a noncompensable (zero 
percent) rating for service-connected bilateral hearing loss.  
He asserts that he is entitled to a compensable rating for 
this disability.  In October 2007, the Veteran was evaluated 
by VA for the purpose of evaluating the severity of his 
hearing loss.  Unfortunately, the examiner concluded that the 
results of the audiogram performed at the examination were 
unreliable, and therefore inadequate for rating purposes.  
The Veteran was then scheduled for a new examination to be 
completed in April 2008; he failed to report for this 
examination.  

The Board has reviewed the claims file, including VA 
treatment records dated throughout this appeal, for 
additional evidence with which to rate the Veteran's service-
connected bilateral hearing loss.  There is one VA audiology 
clinic note of record, dated in July 2006, which indicates 
that an audiogram was performed.  However, the results of 
this audiogram are not of record.  

In light of the lack of clinical evidence with which to 
evaluate the Veteran's service-connected hearing loss, the 
results of the July 2006 VA audiogram are especially 
relevant.  See VA Audiology Note dated July 21, 2006.  
Furthermore, the Board observes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, because the Board has 
identified outstanding VA records pertinent to the current 
claim on appeal, a remand is necessary to acquire these 
record.  

As noted above, the Veteran failed to report for a VA 
audiological examination scheduled in April 2008.  There is 
no indication that he did not receive notice of this 
examination, and the Veteran has not provided good cause as 
to why he did not appear for the examination.  Under these 
circumstances, the VA is under no obligation to provide 
another examination.  See 38 C.F.R. § 3.655 (2008).  However, 
the Board is already remanding this appeal for the reason 
discussed above.  Moreover, the current record is lacking in 
a multitude of evidence with which to evaluate the Veteran's 
disability.  Therefore, the Board is of the opinion that the 
Veteran should be given one additional opportunity to report 
for a VA audiological examination.  The Veteran is hereby 
advised, however, that failure to report for examination 
without good cause may have adverse consequences on his 
claim.  38 C.F.R. § 3.655 (2008).

As a final note, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), during the pendency of this 
appeal which held that, for an increased compensation claim, 
section 5103(a) requires first element notice which notifies 
the claimant: (1) that he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life; (2) that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

A review of the record reveals that the Veteran has not yet 
been provided notice which satisfies elements (1) and (4) as 
described above.  As such, this notice should be provided 
while this appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the Veteran regarding his claim on 
appeal.  Such letter should specifically 
(i) advise the Veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
service-connected disability and the 
effect that worsening has on his 
employment and daily life, and (ii) 
apprise the Veteran of the content of the 
diagnostic code under which he is rated 
(Diagnostic Code 6100.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  Obtain the results of an audiogram 
(including any pure tone threshold results 
and speech recognition scores) performed 
at the Hines VA Medical Center on July 21, 
2006.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the agency of 
original jurisdiction determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Notify the Veteran that he will be 
scheduled for a VA audiology examination 
and that failure to report for this 
examination without good cause may have 
adverse consequences on his claim.  38 
C.F.R. § 3.655 (2008).

4.  Schedule the Veteran for a VA 
audiology examination to determine the 
extent of his disability due to bilateral 
hearing loss.  The claims file and a copy 
of this remand must be made available to 
the examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  The examiner is directed to 
conduct all necessary testing, including 
pure tone threshold testing and word 
recognition testing using the Maryland CNC 
word list.  The examiner should also fully 
describe the effects of the Veteran's 
hearing disability on his occupational 
functioning and daily activities.  If the 
examiner cannot complete audiological 
testing or speech recognition testing for 
any reason, he/she should provide a 
detailed explanation for why such testing 
cannot be completed.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




